Case: 16-10982      Document: 00514075419         Page: 1    Date Filed: 07/17/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 16-10982                                   FILED
                                  Summary Calendar                             July 17, 2017
                                                                              Lyle W. Cayce
                                                                                   Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee,

versus

JOSE GUADALUPE GUERRERO-RODRIGUEZ,
 Also Known as Jesus Lopez Cabral,

                                                 Defendant–Appellant.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:16-CR-17-1




Before JOLLY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM: *

       Jose Guerrero-Rodriguez appeals the above-guidelines sentence imposed


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-10982    Document: 00514075419     Page: 2   Date Filed: 07/17/2017


                                 No. 16-10982

for illegal reentry after deportation. He challenges the substantive reasonable-
ness of the sentence, which we review for an abuse of discretion. Gall v. United
States, 552 U.S. 38, 51 (2007). “A non-Guidelines sentence unreasonably fails
to reflect the statutory sentencing factors set forth in [18 U.S.C.] § 3553(a)
where it (1) does not account for a factor that should have received significant
weight, (2) gives significant weight to an irrelevant or improper factor, or
(3) represents a clear error of judgment in balancing the sentencing factors.”
United States v. Diehl, 775 F.3d 714, 724 (5th Cir. 2015). “[R]eview for substan-
tive reasonableness is highly deferential.” Id. (internal quotation marks and
citations omitted).

      The court based the sentence on permissible statutory factors.          In
essence, Guerrero-Rodriguez is requesting that this court reweigh the
§ 3553(a) factors, which is not within the scope of our review.        See Gall,
552 U.S. at 51. There is no indication that the district court gave improper
weight to Guerrero-Rodriguez’s extensive history of immigration violations or
any mitigating factors. See United States v. Lopez-Velasquez, 526 F.3d 804,
807 (5th Cir. 2008). Likewise, the degree of the upward variance does not
render the sentence substantively unreasonable. See United States v. Key,
599 F.3d 469, 475-76 (5th Cir. 2010); United States v. Brantley, 537 F.3d 347,
348–50 (5th Cir. 2008).

      AFFIRMED.




                                       2